Reasons For Allowance

Claims 1-20 are allowed.
The claims are allowed based on the amended claim set, dated 6/10/2021 and which appears on the record.
The applicant has also filed a Terminal Disclaimer.
Regarding the amended claims, the best prior art of record, alone or in combination, fails to teach, “apply the timing advance information to a TAG including the SCell in case that the random access response is received, and start a TAT associated with the TAG including the SCell among the first TAT information and the second TAT information in case that the random access response is received, wherein the TAT associated with the TAG is used to control how long the terminal considers at least one cell included in the TAG to be uplink aligned”. 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMAR PERSAUD/
Examiner, Art Unit 2477
07/20/2021

 
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477